DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of followings: Rectangular or square empty boxes (Figures 1-4) must be labeled or have a graphical representation. Please, explain the labeled rectangular or square boxes in the drawing. For examples: Fig. 1, rectangular box 102: Please, insert "electronic device" in the box OR have a graphical representation of electronic device instead of empty rectangular box, Fig. 1, rectangular box 130: Please, insert "display device" in the box OR have a graphical representation of display device instead of empty rectangular box, Fig. 1, rectangular box 118: Please, insert "server" in the box OR have a graphical representation of server instead of empty rectangular box. Same applies to other unlabeled rectangular or square boxes of Figs 1-4.
See MPEP (608.02(d)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0251445 to Wong et al. (“Wong”) in view of U.S. Patent Application Publication No. 2014/0162597 to Chau et al. (“Chau”).  
As to claims 1 and 17, Wong discloses a computer-implemented method and a system for routing a call from an electronic device, associated with a user, to a first target organization [Wong Abstract, Figs. 1-24, pages 1-12], the method being executed by a server [Fig. 11, paragraphs 0050-54] coupled to: a digital content display [Fig. 11:158, paragraph 0051-0052]; a content item database comprising a plurality of digital content items [paragraphs 0030-31, 33, 0050, 0052]; and a telephone number repository hosting: a pool of unique numbers [paragraphs 0068-0083]; the method comprising: receiving a request for a first digital content item from the content item database, the first digital content item being destined to the user and not being personalized for the user [paragraphs 0033-0035]; generating the first digital content item with an indication of one of the pool of unique numbers [paragraphs 0033-0035, Fig. 8A]; mapping the one of the pool of unique numbers to the user and the first digital content item in order to map the routed call to the first digital item as being a source of the routed call [paragraphs 0034-0038]; after a predetermined activity time, disassociating the one of the pool of unique numbers from the first digital content item [paragraph 0080] and assigning the one of the pool of unique numbers to a second target organization [paragraphs 0107-0109], the second target organization having been selected by: determining a first business profile associated with the first target organization [paragraph 0107]; determining a second business profile associated with the second target organization[ paragraph 0107]; and verifying that the first business profile and the second business profile are different with a profile difference being above a predetermined threshold [paragraph 0107]. As per Wong, the system maintains different pools of telephone numbers corresponding to different partner syndicates. For instance, one large 
Wong does not expressly disclose placing the one of the pool of unique numbers into a quarantine pool; and after a predetermined quarantine time, removing the one of the pool of unique numbers from the quarantine pool.  Even though, Wong discloses if the telephone number that was allocated to the advertisement is not called for a predefined period of time, then the telephone number is unallocated and recycled into the pool of unallocated telephone numbers. For example, in one embodiment, the predefined period may be a fixed number of days. If no telephone call is made to the telephone number, then the telephone number gets unallocated [paragraph 0080]. This is very similar to quarantine the telephone number when there is no activities for a predefined period of time and later reallocating that number [paragraph 0080, also see paragraphs 0068-0079].
However, in the same or similar field of invention, Chau discloses the feature of placing the one of the pool of unique numbers into a quarantine pool; and after a predetermined quarantine time, removing the one of the pool of unique numbers from the quarantine pool [paragraphs 0025, 0056-00589].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wong to have the feature of placing the one of the pool of unique numbers into a quarantine pool; and after a predetermined quarantine time, removing the one of the pool of unique numbers from the quarantine pool as taught by Chau.  The suggestion/motivation would have been to provide a mean to shield one's identity for a Chau paragraph 0009].  
As to claims 2 and 18, Wong discloses wherein the digital content display is one of a user-independent digital content display and a user-specific digital display associated with the electronic device [paragraphs 0033-0035, 0060-0061].
As to claims 3 and 19, Wong discloses wherein the verifying that the first business profile and the second business profile are different with the profile difference being above the predetermined threshold comprises: applying a word embedding to the first business profile to generate a first profile vector [paragraphs 0033, 0065, 0071, 0107]; applying the word embedding to the second business profile to generate a second profile vector [paragraphs 0033, 0065, 0071, 0107]; and generating a vectorial difference between the first profile vector and the second profile vector to render the profile difference [paragraphs 0033, 0065, 0071, 0107].
As to claim 4, Wong discloses wherein the determining the first business profile associated with the first target organization and determining the second business profile associated with the second target organization is based on at least one business profile parameter [paragraph 0107: “different categories”, “democratic”, “republican”].
As to claim 5, Wong discloses wherein one of the first target organization and the second target organization is a target organization for which the business profile parameter is at least one of: data provided by the target organization during registration; and data associated with the target organization from auxiliary sources [paragraphs 0039, 0042, 0065, 0107].
As to claim 6, Wong discloses wherein the data from the auxiliary sources comprises data from a landing page of a web site associated with the target organization [paragraphs 0033, 0039, 0042, 0065, 0107].
claim 7, Wong discloses wherein the method further comprises applying a Word2Vec algorithm to generate a vector representation of at least a portion of information contained in the landing page of a web site associated with the target organization [paragraphs 0027, 0033, 0039, 0042, 0065, 0071, 0107].
As to claim 8, Wong discloses wherein the data associated with the target organization from the auxiliary sources comprises auxiliary data, the auxiliary data being at least one of: economic area of at least one activity of the target organization, industry of the at least one activity of the target organization, type of services provided by the target organization, services provided by the target organization, products manufactured, sold or provided by the target organization, type of products manufactured, sold or provided by the target organization [paragraphs 0065, 0107].
As to claim 9, Wong discloses wherein the data associated with the target organization from the auxiliary sources further comprises classification of an activity of the target organization based on the auxiliary data [paragraphs 0065, 0107].
As to claim 10, Wong discloses wherein at least one of the business profile parameter further comprises a target audience data [paragraphs 0065, 0107].
As to claim 12, Chau discloses wherein during the quarantine time, checking call traffic to the one of the pool of unique numbers [paragraph 0117]. In addition, the same motivation is used as the rejection of claim 1. 
As to claim 13, Wong discloses wherein the checking call traffic to the one of the pool of unique numbers comprises verifying a call traffic trend during the predetermined quarantine time [paragraphs 0080-0082]. 
claim 14, Wong discloses wherein the call traffic trend comprises a frequency of quarantine calls received during the quarantine time, the quarantine calls being destined to the first target organization [paragraphs 0080-0082]. 
As to claim 15, Wong discloses modifying the predetermined quarantine time based on the frequency of quarantine calls received during the quarantine time [paragraphs 0080-0082]. 
As to claim 16, Chau discloses wherein the method further comprises, during the predetermined quarantine time: determining a first business profile associated with the first target organization; determining a second business profile associated with the second target organization; verifying that the first business profile and the second business profile are different with a profile difference above a predetermined threshold; and based on the profile difference, reducing the predetermined quarantine time [paragraphs 0025, 0028, claim 40]. In addition, the same motivation is used as the rejection of claim 1.
As to claim 20, Wong discloses a computer-implemented method for consecutive associating of a telephone number with a first target organization and with a second target organization when routing a call from an electronic device associated with a user [Wong Abstract, Figs. 1-24, pages 1-12], the method being executed by a server [Fig. 11, paragraphs 0050-54] coupled to: a digital content display [Fig. 11:158, paragraph 0051-0052]; a business profile database comprising a first business profile of the first target organization and a second business profile of the second target organization [paragraph 0107]; and a telephone number repository comprising a unique number, the telephone number repository hosting: a pool of unengaged numbers, a pool of associated numbers [paragraphs 0068-0083]; the method comprising: associating the unique number with a first organization [paragraphs 0033-0035, 0107], the unique number being for inserting into a targeted message associated with the first organization [paragraphs 0033-0035, 0107], the targeted message being configured to be Wong, the system maintains different pools of telephone numbers corresponding to different partner syndicates. For instance, one large syndicate may request that none of its numbers ever be recycled to mix with a rival syndicate. In process, the system maintain different pools of telephone numbers corresponding to different categories of advertisers. It is obvious to select second target organization based on different business profile (different category of advertiser) based on some criteria/threshold. And do not reassign the number to the rival business organization.
Wong does not expressly disclose a quarantine pool, placing the one of the pool of unique numbers into a quarantine pool; and after a predetermined quarantine time, removing the one of the pool of unique numbers from the quarantine pool.  Even though, Wong discloses if the telephone number that was allocated to the advertisement is not called for a predefined period of time, then the telephone number is unallocated and recycled into the pool of unallocated telephone numbers. For example, in one embodiment, the predefined period may be a fixed number of days. If no telephone call is made to the telephone number, then the telephone number gets unallocated [paragraph 0080]. This is very similar to quarantine the telephone number when there is no activities for a predefined period of time and later reallocating that number [paragraph 0080, also see paragraphs 0068-0079].
Chau discloses the feature of [paragraph 0025], placing the one of the pool of unique numbers into a quarantine pool; and after a predetermined quarantine time, removing the one of the pool of unique numbers from the quarantine pool [paragraphs 0025, 0056-00589]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wong to have the feature of having a quarantine pool, placing the one of the pool of unique numbers into a quarantine pool; and after a predetermined quarantine time, removing the one of the pool of unique numbers from the quarantine pool as taught by Chau.  The suggestion/motivation would have been to provide a mean to shield one's identity for a limited duration and enable commercial businesses and individual business owners to extend and customize the features and benefits of using temporary disposable numbers to suit their business needs [Chau paragraph 0009].  
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652